Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Georgiy Khayet on 2/23/2022.

The application has been amended as follows: 
1-22. (Canceled)  

23. (Currently Amended) A computer-based method for providing a profiled video preview and matching, the method comprising: 
receiving, by a computer processor, user data and at least one user video clip associated with a user; 
receiving user rating history data; 
associating the user with a similar rating group (SRG) based on the user rating history data, wherein the SRG includes a plurality of users with similar rating history data; 

displaying, to the user in a user feed, a continuous stream of a plurality of matching profiles corresponding to the plurality of matching items, the plurality of matching items being associated with a plurality of preview videos and a plurality of descriptions; presenting, to the user, the plurality of preview videos and the plurality of descriptions for a review; 
receiving, from the user, ratings of the plurality of matching items presented in the plurality of preview videos and the plurality of descriptions and user feedback with regard to the plurality of matching items; 
receiving, from the user, matching priorities for the plurality of matching items, wherein the matching priorities include options match criteria, common term matching criteria, distance criteria, and attribute category communal feedback criteria; 
based on the matching priorities, identifying one or more of the plurality of matching items, wherein the identifying includes: 
[[if]] when the options match criteria associated with the one or more of the plurality of AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3matching items is more than a first predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the options match criteria is less than the first predetermined value, selecting the common term matching criteria, wherein options associated with the options match criteria are selected by the user; 
when the common term matching criteria associated with the one or more of the plurality of matching items is more than a second predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the common term matching criteria is less than the second predetermined value, selecting the distance criteria; 
[[if]] when the distance criteria associated with the one or more of the plurality of matching items is more than a third predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the distance criteria is less than the third predetermined value, selecting the attribute category communal feedback criteria; and 
[[if]] when the attribute category communal feedback criteria associated with the one or more of the plurality of matching items is more than a fourth predetermined value, selecting the one or more of the plurality of matching items; 
based on the matching priorities, the ratings, and the user feedback, selectively presenting, to the user for viewing, a full video associated with one of the plurality of preview videos, the full video being associated with the one or more of the plurality of matching items and one of the plurality of users of the SRG;
receiving, from the one of the plurality of users of the SRG, a request to establish a video communication with the user, the request including viewing, by the one of the plurality of users of the SRG, the at least one user video clip associated with the user; 
in response to the viewing, by the user, the full video associated with the one of the plurality of users of the SRG and the viewing, by the one of the plurality of users of the SRG, the at least one user 
detecting one or more key words during the video communication; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Serial Number: 15/236,382Dkt: 1173.010US1based on the user data and data associated with the SRG, determining shared interests, the shared interests including interests shared by the user and the one of the plurality of users of the SRG; 
in response to the detection of the one or more key words, selectively providing, by the computer processor, based on the one or more key words and the shared interests, real time suggestions during the video communication, the real time suggestions including at least one or more hints to assist the user in the video communication; 
selectively updating the user rating history data based on the user feedback with regard to the plurality of matching items in the plurality of preview videos; and selectively updating the SRG associated with the user based on the updated user rating history data.  

24. (Previously Presented) The method of claim 23, wherein the search is performed based on one or more of the following: match criteria, common term matching, a distance, and matching priorities.  



26. (Previously Presented) The method of claim 25, wherein the conversational point is provided at set intervals, via a text chat or a live video chat, the conversational point being provided upon detection of the one or more key words, a term, a phrase in the text chat or the live video chat.  

27. (Previously Presented) The method of claim 23, the plurality of matching profiles are selected based on weights and values associated with a plurality of parameters.  

28. (Previously Presented) The method of claim 23, wherein the real time suggestions are based on one or more of the following: user profile data, shared interests, hobbies, historical interactions, and current interactions.

29. (Previously Presented) The method of claim 23, further comprising generating a profile for the user based upon the user data, creating a video to promote at least one of the user, a product, and a service, and labeling the user profile with terms.  



31. (Previously Presented) The method of claim 30, wherein the identifying labels associated with the plurality of matching items in the plurality of preview videos include a plurality of descriptive terms associated with the plurality of matching items.  

32. (Previously Presented) The method of claim 23, wherein the video communication is maintained as long as participating users rate the video communication as satisfactory.  

33. (Previously Presented) The method of claim 23, wherein each of the ratings include general numerical ratings or ratings per an attribute of a plurality of attributes.  

34. (Previously Presented) The method of claim 33, wherein the plurality of attributes include one or more of the following: an appearance, a composure, and a personality.  

35. (Previously Presented) The method of claim 23, wherein the plurality of matching items in the plurality of preview videos includes one of the following: an individual, a product, and a service.  


a computer processor; 
a memory in communication with the computer processor; and 
an input/output (I/O) device in communication with the computer processor; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Serial Number: 15/236,382Dkt: 1173.010US1 
Filing Date: August 12, 2016wherein the computer processor is configured to: 
receive user data and at least one user video clip associated with a user; 
receive user rating history data; 
associate the user with a similar rating group (SRG) based on the user rating history data, wherein the SRG includes a plurality of users with similar rating history data; 
perform a search based on the user data and the SRG to select a plurality of matching items, the plurality of matching items including a plurality of items previously rated by the plurality of users of the SRG; 
display, to the user in a user feed, a continuous stream of a plurality of matching profiles corresponding to the plurality of matching items, the plurality of matching profiles being associated with a plurality of preview videos and a plurality of descriptions; 
presenting, to the user, the plurality of preview videos and the plurality of descriptions for a review; 

receive, from the user, matching priorities for the plurality of matching items, wherein the matching priorities include options match criteria, common term matching criteria, distance criteria, and attribute category communal feedback criteria; 
based on the matching priorities, identify one or more of the plurality of matching items, wherein the identifying includes: 
[[if]] when the options match criteria associated with the one or more of the plurality of matching items is more than a first predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the options match criteria is less than the first predetermined value, selecting the common term matching criteria, wherein options associated with the options match criteria are selected by the user; 
[[if]] when the common term matching criteria associated with the one or more of the plurality of matching items is more than a second predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the common term matching criteria is less than the second predetermined value, selecting the distance criteria; 
when the distance criteria associated with the one or more of the plurality of matching items is more than a third predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the distance criteria is less than the third predetermined value, selecting the attribute category communal feedback criteria; and 
[[if]] when the attribute category communal feedback criteria associated with the one or more of the plurality of matching items is more than a fourth predetermined value, selecting the one or more of the plurality of matching items; 
based on the matching priorities, the ratings, and the user feedback, selectively presenting, to the user for viewing, a full video associated with one of the plurality of preview videos, the full video being associated with one of the plurality of matching items, the full video being associated with the one or more of the plurality of matching items one of the plurality of users of the SRG; 
receive, from the one of the plurality of users of the SRG, a request to establish a video communication with the user, the request including viewing, by the one of the plurality of users of the SRG, the at least one user video clip associated with the user; 
in response to the viewing, by the user, the full video associated with the one of the plurality of users of the SRG and the viewing, by the one of the plurality of users of the SRG, the at least one user video clip associated with the user, establish a video communication between the user and the one of the plurality of users of the SRG, wherein first personal information 
detect one or more key words during the video communication; 
based on the user data and data associated with the SRG, determine shared interests, the shared interests including interests shared by the user and the one of the plurality of users of the SRG; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 
Serial Number: 15/236,382Dkt: 1173.010US1in response to the detection of the one or more key words, selectively provide, based on the one or more key words and the shared interests, real time suggestions during the video communication, the real time suggestions including at least one or more hints to assist the user in the video communication; 
selectively update the user rating history data based on the user feedback with regard to the plurality of matching items in the plurality of preview videos; and 
selectively update the SRG associated with the user based on the updated user rating history data.  

37. (Previously Presented) The system of claim 36, wherein the user data includes one or more of the following: user profile data, user match criteria, and labels associated with the user.  



39. (Previously Presented) The system of claim 36, the plurality of matching profiles are selected based on weights and values associated with a plurality of parameters.  

40. (Previously Presented) The system of claim 36, wherein the real time suggestions are based on one or more of the following: user profile data, shared interests, hobbies, historical interactions, and current interactions.  

41. (Previously Presented) The system of claim 36, wherein the search is performed by entering search criteria and matching search terms to identifying labels.  

42. (Previously Presented) The system of claim 41, wherein the identifying labels associated with the plurality of matching items in the plurality of preview videos include a plurality of descriptive terms associated with the plurality of matching items.

Reasons for Allowance
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:

The most relevant references the Examiner could find are:
Rad (US 20140074824 A1) is directed to a method for profile matching, which teaches: 
receiving, by a computer processor, user data and at least one user video clip associated with a user (abstract, para. [0033]); 
receiving user rating history data; associating the user with a similar rating group (SRG) based on the user rating history data, wherein the SRG includes a plurality of users with similar rating history data;  performing a search based on the user data and the SRG to select a plurality of matching items, the plurality of matching items including a plurality of items previously rated by the plurality of users of the SRG (Para. [0040]-[0042];
	displaying, to the user in a user feed, a continuous stream of a plurality of matching profiles corresponding to the plurality of matching items, the plurality of matching items being associated with a plurality of preview videos and a plurality of descriptions; 
presenting, to the user, the plurality of preview videos and the plurality of descriptions for a review; receiving, from the user, ratings of the plurality of matching items presented in the plurality of preview videos and the plurality of descriptions and user feedback with regard to the plurality of matching items; based on the ratings and the user feedback, selectively presenting, to the user for viewing, a full video associated with one of the plurality of preview videos, the full video being associated with one of the plurality of users of the SRG (Para. [0045]-[0046]);
recieiving, from the user, matching priorities for the plurality of matching items, wherein the matching priorities includes options match criteria, common term matching criteria, and distance criteria (Rad: Para. [0061matching server (20) uses demographic data may include, but not limited to, age, education, ethnicity, income and location. Par. 0095 hobbies. Par. 0064 distance between users. Par. 0039 and 0093 discloses where profile information includes height, 
receiving, from the one of the plurality of users of the SRG, a request to establish a video communication with the user, the request including viewing, by the one of the plurality of users of the SRG, the at least one user video clip associated with the user; in response to the viewing, by the user, the full video associated with the one of the plurality of users of the SRG and the viewing, by the one of the plurality of users of the SRG, the at least one user video clip associated with the user, establishing a video communication between the user and the one of the plurality of users of the SRG (Rad: para. [0041])
based on the user data and data associated with the SRG, determining shared interests, the shared interests including interests shared by the user and the one of the plurality of users of the SRG (Rad: Fig. 3 ref. 32 and para. [0054]-[0061]); 
selectively updating the user rating history data based on the user feedback with regard to the plurality of matching items in the plurality of preview videos; and selectively updating the SRG associated with the user based on the updated user rating history data (Rad: para. [0045]-[0046]). 
Rad
Strubbe (US Patent 6731307) is directed to an interaction simulator using computer vision, and inputs of other modalities, to analyze the user’s mental state and personality, which specifically teaches
	detecting one or more key words during the video communication; in response to the detection of the one or more key words, selectively providing, by the computer processor, based on the one or more key words and the shared interests, real time suggestions during the video communication, the real time suggestions including at least one or more hints to assist the user in the video communication items (Col. 15 Ln. 50-55, Col. 31 Ln. 53-55, Col. 16 Ln. 53-55 teaching the use of natural language technique in detection of keywords from user’s response to provide shared interest for conversation); 
Spiegel (US 8060463 B1) is directed to a computer-implemented matching service matches users to other users, and/or to user communities, based at least in part on a computer analysis of event data reflective of user behaviors. The event data may, for example, evidence user affinities for particular items represented in an electronic catalog, such as book titles, music titles, movie titles, and/or other types of items that tend to reflect the traits of users. Event data reflective of other types of user actions, such as item-detail-page viewing events, browse node visits, search query submissions, and/or web browsing patterns may additionally or alternatively be considered. By taking such event data into consideration, the matching service reduces the burden on users to explicitly supply personal profile information, and reduces poor results caused by exaggerations and other inaccuracies in such profile information.
Kanigsberg et al. (US 20080294624 A1) is directed to a search technology generates recommendations with minimal user data and participation, and provides better interpretation of user data, such as popularity, thus obtaining breadth and quality in 
Lev et al. (US 20150156268 A1) is directed to a method and system for suggesting conversation topics to a participant in a social conversation. 
Brantingham et al. (US 20150207765 A1) is directed to a messaging service may enhance communication between users by providing conversation suggestions. In some implementations, the messaging service may enable users to communicate with each other in a back-and-forth manner. As the users communicate, the messaging service may provide suggestions regarding conversation ideas that may be of interest for the users to discuss. The suggestions may be based on conversation metrics, a comparison of user profiles for the users, and a variety of other information.
Cowdrey et al. (US 20160246790 A1) is directed to User profiles associated with a social networking application may be updated and compared to identify potential user interests and groups for users to connect and meet via their user devices. One example method of operation provides identifying a number of user profiles stored on a server comparing the user profiles to a predetermined category and creating numerical scores corresponding to each of the user profiles. The method may also include filtering the numerical scores based on a predetermined threshold value, and establishing a group for the user profiles which are above the predetermined threshold value. In para. [0066] teaching the monitoring and tracking of application usage of the user to identify user selections for finding similar users, which is representation of attribute category communal feedback criteria. In claim 12 of Cowdrey teaching the attributes for identifying user profile, including web history, application usage history, user preferences, previously assigned groups, social networking data, demographic information, occupation information, search keywords, user interests, which is representation of options match criteria, common term matching criteria, distance criteria, and attribute category communal feedback criteria. While Cowdrey teaches creating/determining numerical scores to each of the user profile and filtering the numerical scores based on a predetermined threshold values. Cowdrey, does not expressly teach individual and different predetermined value for each and every options match criteria, common term matching criteria, distance criteria, and attribute category communal feedback criteria. 
C. Kofler, S. Bhattacharya, M. Larson, T. Chen, A. Hanjalic and S. -F. Chang, ("Uploader Intent for Online Video: Typology, Inference, and Applications," in IEEE Transactions on Multimedia, vol. 17, no. 8, pp. 1200-1212, Aug. 2015, doi: 10.1109/TMM.2015.2445573) 
However, neither or any of the reference that the Examiner found teaches the specifics of the combination of the limitation, receiving, from the user, matching priorities for the plurality of matching items, wherein the matching priorities include options match criteria, common term matching criteria, distance criteria, and attribute category communal feedback criteria; based on the matching priorities, identifying one or more of the plurality of matching items, wherein the identifying includes: when the options match criteria associated with the one or more of the plurality of matching items is more than a first predetermined value, selecting the one or more of the plurality of matching items, wherein when the options match criteria is less than the first predetermined value, selecting the common term matching criteria, wherein options associated with the options match criteria are selected by the user;  when the common term matching criteria associated with the one or more of the plurality of matching items is more than a second predetermined value, selecting the one or more of the plurality of matching items, wherein [[if]] when the common term matching criteria is less than the second predetermined . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.C./
Examiner, Art Unit 3689                                                                                                                                                                                          

/RICHARD W. CRANDALL/               Examiner, Art Unit 3689